         Case 19-31288       Doc 16    Filed 12/02/19     Entered 12/02/19 01:20:08       Desc Main
                              IN THE UNITED STATES BANKRUPTCY
                                        Document   Page 1 of 6 COURT
                                 FOR THE MIDDLE DISTRICT OF GEORGIA


DEBTOR                                      *      Chapter 13
Myra J. Franklin,                           *      Case No. 19-31288 JPS

                                         G / Check if this is a modified plan, and list below the
                                            sections of the plan that have been changed.
___________________________________________________________________________

                                           CHAPTER 13 PLAN
                                      MIDDLE DISTRICT OF GEORGIA
                                        (NOT OFFICIAL FORM 113)
Part 1: Notices
___________________________________________________________________________
To Debtors:       This form sets out options that may be appropriate in some cases, but the presence of
                  an option on the form does not indicate that the option is appropriate in your
                  circumstances. Plans that do not comply with local rules and judicial rulings may not be
                  confirmable.

                      In the following notice to creditors and statement regarding your income status, you
                      must check each box that applies.

To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or
                      eliminated.

                      You should read this plan carefully and discuss it with your attorney if you
                      have one in this bankruptcy case. If you do not have an attorney, you may wish to
                      consult one.

                      If you oppose the plan's treatment of your claim or any provision of this plan, you or
                      your attorney must file an objection to confirmation at least 7 days before the date set
                      for the hearing on confirmation unless otherwise ordered by the Bankruptcy Court. The
                      Bankruptcy Court may confirm this plan without further notice if no objection to
                      confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
                      timely proof of claim in order to be paid under any plan.

       The following matters may be of particular importance to you. Debtors must check one box on
       each line to state whether or not the plan includes each of the following items. If an item is
       checked as "Not Included" or if both boxes are checked, the provision will be ineffective if set
       out later in the plan. Any nonstandard provisions placed in any part other than Part 6 are void.

______________________________________________________________________________________
|     Limit the Amount of a secured Claim: The plan seeks                                 |
|     to limit the amount of a secured claim, as set out                                  |
| 1.1 in Part 3, Section 3.5, which may result in a partial / Included       Not Included |
|     payment or no payment at all to the secured creditor.                               |
|                                                                                         |
|     Avoidance of Liens: The plan requests the                                           |
| 1.2 avoidance of a judicial lien or nonpossessory,        / Included       Not Included |
|     nonpurchase-money security interest as                                              |
|     set out in the Nonstandard Provisions Part 6.                                       |
|                                                                                         |
| 1.3 Nonstandard Provision The plan sets out               / Included       Not Included |
|      Nonstandard Provisions in Part 6.                                                  |
|_______________________________________________________________________________________|
            Case 19-31288       Doc 16     Filed 12/02/19 Entered 12/02/19 01:20:08                Desc Main
                                             Document     Page 2 of 6
Income status of debtor(s) as stated on Official form 122-C1

                Check One:
        /       The current monthly income of the debtor(s) is less than the applicable median income
                specified in 11 U.S.C. §1325(b)(4)(A).

        __      The current monthly income of the debtor(s) is not less than the applicable median income
                specified in 11 U.S.C. §1325(b)(4)(A).

Part 2: Plan Payments and Length of Plan

2.1.    The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the
        debtor(s) (or the debtor's(s') employer) shall pay to the Trustee the sum of $ 150.00 weekly/
        bi-weekly/semi-monthly/monthly. (If the payments change over time include the following.)
        These plan payments change to $ weekly/bi-weekly/semi-monthly/monthly on 20               .

2.2      Additional Payments of $______ will be made on _______________ from
        __________________.(Source)

2.3.    If the debtor’s(s’) current monthly income is less than the applicable median income specified in
        11 U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

        If the debtor’s(s’) current monthly income is not less than the applicable median income specified in
        11 U.S.C.§1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.


Part 3: Treatment of Secured Claims

        From the paym ents so received, the Trustee shall m ake disbursem ents to allowed claim s as follows:

3.1             Long term Debts: The monthly payments will be made on the following long-term debts
                (including debts secured by the debtor’s(s’) principal residence): (Payments which become due
                after the filing of the petition but before the month of the first payment designated here will be
                added to the pre-petition arrearage claim.)

NAME OF CREDITOR                         MONTH OF FIRST PAY-                      MONTHLY                     CHECK IF
                                         MENT UNDER PLAN                          PAYMENT AMOUNT             PRINCIPAL
                                                                                                            RESIDENCE
None.

______________________                   ______________________                   ______________________

______________________                   ____________________                     ______________________


3.2     Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts
        (including debts secured by the debtor’s(s’) principal residence) where the last payment is due after the
        last payment under the plan. If no monthly payment is designated, the arrearage claims will be paid
        after the short term secured debts listed in Section 3.3 and 3.5
.
NAME OF                 ESTIMATED  INTEREST RATE                    COLLATERAL            MONTHLY
CREDITOR                AMOUNT DUE (if applicable)                                        PAYMENT IF ANY

None.
         Case 19-31288         Doc 16      Filed 12/02/19       Entered 12/02/19 01:20:08            Desc Main
3.3    Claims Not Subject to Cram Down:           The following
                                            Document          Page claims  are not subject to cram down because
                                                                      3 of 6
debts are secured by a purchase money security interest in a vehicle for which the debt was incurred within
910 days of filing the bankruptcy petition, or, if the collateral for the debt is any other thing of value, the debt
was incurred within 1 year of filing. See §1325(a). The claims listed below will be paid in full as allowed.

NAME OF                        AMOUNT            INTEREST        COLLATERAL                        MONTHLY
CREDITOR                       DUE               RATE                                              PAYMENT

Warehouse Home                 $1274             5%              living room furniture             $40.00
Furnishings


3.4    Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments
       will be made to the following secured creditors and holders of executory contracts after the filing of a
       proof of claim by the creditor. These payments will be applied to reduce the principal of the claim.

NAME OF CREDITOR                                                          ADEQUATE PROTECTION AMOUNT

Warehouse Home Furnishings                                                        $25.00

Capital One Financial Corporation                                                 $75.00


3.5    Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured
       creditors who are subject to cramdown, with allowed claims, will be paid as follows:

               If the value is less than the am ount due, the secured claim is m odified to pay the value only as secured.
               If the value is listed as $0.00 the creditor's allowed claim will be treated as unsecured.
               If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
               If you do not intend to cram down the claim, enter "debt" as the value.

NAME OF                AMOUNT           VALUE INTEREST COLLATERAL                          MONTHLY PAYMENT
CREDITOR               DUE                    RATE                                         AMOUNT

Capital One           $12,889           $3,200      5.9 %        2016 Nissan Versa                 $100.00
Financial Corporation

W.S. Badcock           $1,619.05        $250.00 5.0 %            queen-size mattress,              $18.00
                                                                 foundation, dresser
                                                                 and mirror

3.6    Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is
       surrendering the collateral for a specific payment credit or in full satisfaction of the debt, a statement
       explaining the treatment should be indicated in Part 6 Nonstandard Provisions. Upon confirmation of
       this plan, the stay under §362(a) will terminate as to the collateral only and the stay under § 1301 will
       terminate in all respects unless the debt is listed as a classified debt in Paragraph 5.3 of the plan. An
       allowed unsecured claim resulting from the disposition(s) of the collateral will be treated as unsecured.

NAME OF CREDITOR                        DESCRIPTION OF COLLATERAL
None.

3.7    Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                        DESCRIPTION OF COLLATERAL

Mr. Bryan Kerlin                        dwelling located at 152 Brockett Dr. (begins 12/1/2019)
           Case 19-31288       Doc 16     Filed 12/02/19     Entered 12/02/19 01:20:08        Desc Main
3.8      Liens Avoided: The judicial liensDocument
                                            or non-possessory,
                                                         Pagenon-purchase
                                                               4 of 6     security interests that are being
         avoided are listed in Part 6 Nonstandard Provisions.

Part 4: Treatment of Fees and Priority Claims


4.1      Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $_____________ to be
         paid as follows: (SELECT ONE)

         __ Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13
Cases.

        _/_ Hourly billing: Attorneys are required to file an application for compensation with the Court,
including an itemization of their time, in accordance with the Administrative Order on Attorney Fees in Chapter
13 Cases.

 4.2. Trustee’s Fees: Trustee’s fees are governed by statute and may change during the course of the
case.


4.3.     Domestic Support Obligations: The following domestic support obligations will be paid over the life of
         the plan as follows: These payments will be made simultaneously with payment of the secured debt to
         the extent funds are available and will include interest at the rate of ___%. (If this is left blank, no
         interest will be paid.)

NAME OF CREDITOR                               PAYMENT AMOUNT

None.

4.4.     Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.3 will be paid in
         full over the life of the plan as funds become available in the order specified by law.


Part 5: Treatment of Non-Priority Unsecured Claims

5.1      Payment Parameters: Debtor(s) will make payments that will meet all of the following
         parameters (these are not cumulative, debtor(s) will pay the highest of the three):

         (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $ ___________ to the
         non-priority unsecured creditors in order to be eligible for a discharge, unless debtor(s) include contrary
         provisions in Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal
         from meeting this requirement.

         (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive
         $ 0.00. Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be
         eligible for discharge in this case.

         (c) The debtor(s) will pay $__0.00___ to the general unsecured creditors to be distributed pro rata.
         Case 19-31288       Doc 16      Filed 12/02/19     Entered 12/02/19 01:20:08         Desc Main
5.2    General Unsecured Creditors: General unsecured
                                     Document         creditors
                                                   Page  5 of 6whose claims are duly proven and
       allowed will be paid (CHOOSE ONLY ONE):

       (a) __0_% dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph
       5.1(a), 5.1 (b), or 5.1 (c) and the debtor(s) makes payment for the applicable commitment period as
       indicated in Part 2 Section 2.3.

       (b) The debtor(s) anticipates unsecured creditors will receive a dividend of ______%, but will also pay
       the highest amount shown in paragraph,5.l(a),5.l(b) or 5.l(c) above. All creditors should file claims in
       the event priority and secured creditors do not file claims and funds become available for distribution.

5.3.   Classified Unsecured Creditors: The following unsecured claims are classified to be paid at 100%.
       If the debtor(s) is proposing to pay interest on classified claims, or to pay the claims a regular monthly
       payment, those proposals should appear in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                      COLLATERAL                     REASON FOR CLASSIFICATION



5.4    Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed
       below are assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to
       cure a default on a lease, an explanation of those payments should be included in Part 6 Nonstandard
       Provisions.

NAME OF CREDITOR                              DESCRIPTION OF COLLATERAL

Mr. Bryan Kerlin                              dwelling located at 152 Brockett Dr.

5.5    Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in
       the possession of the Trustee or the debtor(s), remains property of the estate subject to the Court's
       jurisdiction, notwith-standing §1327(b), except as otherwise provided in Part 6 Nonstandard
       Provisions below. Property of the estate not paid to the Trustee shall remain in the possession of the
       debtor(s). All property in the possession and control of the debtor(s) at the time of confirmation shall be
       insured by the debtor(s). The Chapter 13 Trustee will not and is not required to insure such property
       and has no liability for injury to any person, damage or loss to any such property in possession and
       control of the debtor(s) or other property affected by property in possession and control of the
       debtor(s).

5.6    Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of
       any claim in the plan confirmed in this case, all lien avoidance actions or litigation involving the validity
       of liens or preference actions will be reserved and can be pursued after confirmation of the plan.
       Successful lien avoidance or preference action will be grounds for modification of the plan.

Part 6: Nonstandard Provisions

              Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set forth below.
              These plan provisions will be effective only if the applicable box in Part 1 of this plan is
              checked.

(1)    Lien Avoidance [if applicable]. The non-possessory, non-purchase money liens of Covington
       Credit/Southern Management Company; Noble Finance Athens; and Sunset Finance LLC.; in Debtor's
       personal property which has been or will be claimed exempt in this case as "household furnishings,"
       appliances, or "household goods," will be avoided by operation of law pursuant to 11 USC § 522 (f)(1)
       (B) (I).
        Case 19-31288       Doc 16     Filed 12/02/19      Entered 12/02/19 01:20:08        Desc Main
(2)   Tax Refunds. Debtor(s) will retain, Document
                                          as part of his/her/their
                                                          Page 6monthly
                                                                   of 6 or annual income, all of the federal
      and state tax refunds he, she, or they receive or are entitled to receive during the pendency of this
      case.

(3)   Monthly Average Payment. If this plan provides for payments to be made on a weekly, bi-weekly, or
      semi-monthly basis, then the average monthly payment to be paid into the plan is $ 325.00 .


(4)   Continuation of Adequate Protection Payments. Regardless of any provision of the current
      Administrative Order on Attorney's Fees in Chapter 13 Cases [effective February 1, 2011] which may
      provide for or authorize the Standing Chapter 13 Trustee to discontinue the disbursement of adequate
      protection payments to secured creditors as are provided for in Paragraph 2 (c) of this Plan, the trustee
      is directed to continue making those adequate protection payments provided for above until the initial
      disbursement of attorney1s fees found in Sub-paragraph (a) of the unnumbered section entitled
      "Method of Disbursement of Fees" has been fully paid, and the payments provided for in Paragraphs 2
      (d) and 2 (e), as provided for above, are to begin.

(5)   Empty blank or line to impute a none or zero answer. If any block or line above which asks for or
      requests an answer, and which is left blank, or appears empty, then the answer of "none", "zero", or
      "not applicable [n/a]", should be imputed or assumed to belong there.

(6)   Attorney Fee Option Pursuant to the Administrative Order on Attorney's Fees in Chapter 13 Cases.
      Regardless of the entry shown in Paragraph 4.1 of this Plan as to the amount of attorney's fees being
      sought by counsel in this case, Debtor['s]'s attorney will seek compensation and an award of attorney's
      fees in accordance with the 2016 (b) Statement in effect at the time of entry of an order of confirmation
      of this case.

(7)   A set payment of $100.00 monthly from the trustee will be paid to Mr. Bryan Kerlin on the arrears claim
      for the executory contract after this plan has been confirmed and the trustee begins disbursing on the
      secured claims contained in Paragraphs 3.3 and 3.5, above.

Part 7: Signatures


7.1   Certification: The debtor(s)' attorney (or debtor(s), if not represented by an attorney) certifies that all
      provisions of this plan are identical to the Official Form of the Middle District of Georgia, except for
      language contained in Part 6: Nonstandard Provisions.

             /s/ Myra J. Franklin                                  11/30/2019
Debtors ___________________________                         Date _____________________
Signature            Debtor 1                                      MM/DD/YYYY



____________________________________                        Date ______________________
Signature:        Debtor 2 [if applicable]                         MM/DD/YYYY



              /s. Barry Gordon Irwin                                    11/30/2019
Debtor(s) __________________________                        Date _____________________
Attorney:                                                          MM/DD/YYYY
